Citation Nr: 9912737	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-27 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a commencement date earlier than September 1, 
1995, for the payment of additional compensation for 
dependents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a County Veterans Service Officer


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
April 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a September 1995 action that awarded the veteran increased 
compensation benefits for dependents, to be paid from 
September 1, 1995.  The veteran disagreed with the 
commencement date for payment of this additional 
compensation, in a statement received at the RO in October 
1995.  A statement of the case was issued in June 1996, and 
the appeal was perfected by the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans Appeals) in August 1996.  
In February 1999, the veteran, his wife, and a County 
Veterans Service Officer testified at a hearing conducted at 
the Los Angeles RO by the undersigned.  Thereafter, the 
claims file was transferred to Washington, DC, and the matter 
is now ready for appellate consideration.  

In addition to the foregoing, the Board notes that, in the 
veteran's October 1995 notice of disagreement, he also raised 
claims for entitlement to increased ratings for his memory 
deficit; the residuals from the burns to his left forearm, 
hand, and thumb; and the fractures at T8-12 and L4, with 
arthritis.  The claims file does not reflect that a decision 
regarding these matters has been made by the RO and, 
therefore, they are not in appellate status.  Nevertheless, 
these matters are referred to the RO for appropriate action 
and adjudication.   






FINDINGS OF FACT

1.  In May 1972, the veteran was service connected for 
several disabilities, one of which was rated 10 percent 
disabling and the remainder of which were rated 
noncompensably disabling.  

2.  In March 1989, the veteran submitted an application for 
an increased disability evaluation.  

3.  In a September 1992 rating action, the veteran was 
awarded increased disability ratings for several of his 
service-connected disorders, resulting in a combined 
schedular evaluation of 50 percent, effective from the date 
of the claim for increase, with payment of the higher rate 
commencing on April 1, 1989.  

4.  Prior to the September 1992 rating action in which the 
veteran was awarded a combined 50 percent disability 
evaluation, there was evidence in the claims file, consisting 
of the birth certificates for two of his children, hearing 
testimony, and medical records, reflecting that the veteran 
had a dependent spouse and four minor children.   

5.  In 1995, the veteran submitted a certified copy of his 
marriage certificate and the birth certificates of his four 
children, born in 1976, 1978, 1980, and 1981, which confirmed 
the information previously of record regarding these 
dependents.  

6.  There is an approximate balance of positive and negative 
evidence as to whether the record supports a finding that the 
veteran's award of additional compensation for dependents 
should have been effective from the date of the claim for 
increase in March 1989, with commencement of payment on April 
1, 1989.



CONCLUSION OF LAW

The criteria for an effective date of March 20, 1989, with a 
date of commencement of payment on April 1, 1989, for the 
payment of additional compensation for a dependent spouse and 
for children born in 1976, 1978, 1980, and 1981, have been 
met.  38 U.S.C.A. §§ 1115, 1135, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.31, 3.102, 3.401(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a combat veteran, whose awards and 
decorations include the Purple Heart, received for injuries 
sustained when a helicopter in which he was flying was shot 
down and crashed in November 1970 in Vietnam.  He is 
currently evaluated at a combined 50 percent rating for 
service-connected disabilities, and is in receipt of 
additional compensation for dependents.

Under pertinent law, a veteran entitled to receive 
compensation for service-connected disability, which is rated 
at not less than 30 percent, shall be entitled to additional 
compensation for a dependent spouse and children.  
38 U.S.C.A. §§ 1115, 1135.  The veteran in this case 
contends, with the support of his representative, that, when 
he was awarded an increased (combined) 50 percent disability 
evaluation for his service-connected disorders in a September 
1992 rating action (from a previous combined 10 percent), 
effective from March 1989, his compensation should have been 
paid at the rate that included a dependent spouse and four 
minor children.

The veteran bases his argument upon the fact that, during the 
course of the development of his March 1989 claim for an 
increased rating, he had made the RO aware of the existence 
of his wife and four children.  Indeed, the veteran notes 
that his wife appeared at two hearings at the RO, conducted 
in connection with that claim, and he points out that, when 
he was in receipt of VA education benefits in the 1970's, he 
was paid at a rate that included his spouse, and the two of 
his children who had been born at that time.  

The facts in this case are not in dispute, and may be briefly 
summarized.  In May 1972, shortly after his discharge from 
service, the veteran submitted an application for 
compensation benefits to the RO, based upon injuries he had 
sustained in service.  In that application, the veteran 
advised that he had been married in May 1971.  After review 
of the veteran's service medical records, and of the report 
of an examination conducted for VA purposes, the RO awarded 
service connection for a number of disabilities, by a 
November 1972 rating action.  These disabilities included the 
residuals of burns to the left forearm, hand, thumb, and 
thigh, which were rated 10 percent disabling; a donor site 
skin graft, both thighs, which was rated as zero percent 
(noncompensably) disabling; residuals of a fracture of the 
thoracic and lumbar spine, rated noncompensably disabling; 
residuals of a right fibula fracture, rated noncompensably 
disabling; and memory deficit as a residual of a helicopter 
crash, which was also rated noncompensably disabling.  

The veteran also applied for VA education benefits in 1972, 
and the record shows that, throughout the 1970's when this 
benefit was being provided, he received an allowance paid at 
a rate that included additional payments, first based upon 
his having a spouse, and then, as they were born in 1976 and 
1978, his first and second child.  Indeed, in February 1978, 
the RO received a copy of the birth certificate of the 
veteran's first child, [redacted], born in June 1976, and 
later, a copy of the birth certificate of the veteran's 
second child, [redacted], born in March 1978, was received.  

Throughout that time period, the veteran's combined 
disability evaluation remained at 10 percent.  In March 1989, 
however, the veteran submitted a VA Form 21-4138 (Statement 
in Support of Claim), on which he expressed his desire for an 
increased rating for his service-connected disabilities.  In 
connection with this claim, the veteran underwent a number of 
examinations for VA purposes, and offered testimony at 
hearings conducted at the RO in February 1991 and March 1992.  
During both hearings, the veteran's wife was present and 
provided testimony.  At the same time, the veteran also 
informed the hearing officer that he had four children.  
Similarly, in the report of an examination conducted in April 
1991, it was noted that the veteran was married, and that he 
had three sons, ages 14, 13, and 10, as well as a 9-year old 
daughter.  The fact that the veteran was married with four 
children was also mentioned in the report of a July 1992 
examination.   

Eventually, in a September 1992 rating action, the veteran 
was granted an increased, 20 percent rating for the residuals 
of the burns to his left forearm, hand and thumb; a 10 
percent rating for burn scars of the left thigh; a 10 percent 
rating for his memory deficit as a residual of a helicopter 
crash; and a 10 percent rating for fractures at T8-12 and L4, 
with arthritis.  He was also awarded service connection for 
tenosynovitis of the left arm/left wrist, for which a 10 
percent disability rating was assigned.  This action 
increased the veteran's combined schedular evaluation to 50 
percent, for which an effective date was assigned in March 
1989, the date of his claim for the increased ratings.  
Pursuant to provisions of law governing the initiation of 
payment of benefit awards, the payment of the veteran's 
increased compensation commenced on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective, i.e., on April 1, 1989.  See 38 
U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The veteran was notified of this decision in a September 1992 
letter, addressed to him at his most recent address of 
record, and a file copy of this letter was associated with 
his VA claims folder.  That copy reveals that the enclosures 
to the letter included notification of the veteran's 
appellate rights, and a VA Form 21-8764.  The latter form, 
"Disability Compensation Award Attachment Important 
Information," included various items of information 
regarding rights that accrue to those entitled to disability 
compensation benefits.  Among other things, it was set out on 
this form that a veteran's having a 30 percent or more 
service-connected diasbility rating may be entitled to 
additional compensation for a spouse and/or unmarried 
children under 18.  There was no indication on this form, 
however, as to what action a veteran would need to take to 
ensure his or her receipt of this additional compensation, 
nor did it invite any inquiries in that regard.  

In August 1995, the veteran submitted a VA Form 21-686c 
(Declaration of Status of Dependents) to the RO, on which he 
provided the name and address of his wife and four children.  
He also provided certified copies of his Marriage 
Certificate, and birth certificates of his children.  These 
revealed that the veteran had married his present spouse in 
May 1971, and that, in addition to his children born in 1976 
and 1978, he had another son born in 1980, and a daughter 
born in 1981.  Effective September 1, 1995, the veteran was 
paid compensation benefits at an increased rate, to reflect 
those dependents.  As indicated in the Introduction portion 
of this decision, it is the effective date of that award that 
the veteran has appealed.  

Applicable law and regulations provide that the effective 
date of an award of additional compensation for a dependent 
shall be the latest of the following dates:  

(1)  Date of claim. This term means the following, 
listed in their order of applicability: 
	(i)  Date of veteran's marriage, or birth of 
his or her child, 		or, adoption of a child, 
if the evidence of the event is 		
	received within 1 year of the event; otherwise 
	(ii)  Date notice is received of the 
dependent's existence, if 		evidence is 
received within 1 year of the Department of 	
	Veterans Affairs request. 
(2)  Date dependency arises. 
(3)  Effective date of the qualifying disability 
rating provided evidence of dependency is received 
within 1 year of notification of such rating 
action.
(4)  Date of commencement of veteran's award.

38 C.F.R. § 3.401(b).  See 38 U.S.C.A. § 5110(f), (n).

The record in this case clearly shows that, when the veteran 
submitted his application for an increased rating in 1989, 
the evidence already of record established that he was 
married, and that he had two minor children, born in 1976 and 
1978.  At the hearing conducted in February 1991, the veteran 
mentioned that he then had four children, which were more 
particularly identified as 14, 13, 10, and 9 years old in the 
report of the examination conducted for VA purposes in April 
1991.  Thus, it may be reasonably concluded that, as of April 
1991, the RO was put on notice that, in the event the 
veteran's disability evaluation was increased to 30 percent, 
or more, it would be necessary to consider the appropriate 
rate at which he would be entitled to additional 
compensation, to account for those considered dependents for 
VA purposes.  

As it happened, the veteran was eventually awarded increased 
disability evaluations for a number of his service-connected 
disorders which, when combined, yielded a 50 percent 
disability evaluation.  This decision, entered in a September 
1992 rating action, and made effective from the date of the 
veteran's March 1989 claim, did not apparently include, 
however, any effort to calculate the rate at which this 
benefit would be paid in light of the information regarding 
dependents that was previously associated with the claims 
file and/or developed during the pendency of the adjudication  
decision.  

Nevertheless, the record does show that, when the veteran was 
furnished notice of this award, he was also informed of a 
number of facts relating to an award of compensation 
benefits, as set out in VA Form 21-8764 that he was also 
provided.  This information included when he could expect to 
receive his compensation check, rights to priority care at VA 
hospitals or clinics, guidelines as to entitlement to 
benefits based upon unemployability, guidelines to rights to 
dental treatment, guidelines to education and vocational 
rehabilitation benefits, and potential benefits relating to 
the payment of premiums on Government life insurance 
policies.  The information also included a paragraph 
containing notice that "veterans having a 30% or more 
service-connected condition may be entitled to addit[i]onal 
compensation for a spouse . . . or unmarried children under 
18 . . . ."  

Clearly, however, not all of the foregoing information was 
applicable to the veteran.  Therefore, one would not 
reasonably expect any response from him acknowledging his 
receipt of it, or even any follow-up from him to obtain 
clarification on those matters suggesting a theoretical 
entitlement to a benefit at some future time (as for 
instance, dental benefits, unemployability benefits, 
education/vocational benefits, or the like).  Moreover, as to 
the information regarding additional compensation for 
dependents, it must be observed that, among the various 
benefits described in this form to which the veteran might at 
some point be entitled, this benefit (to additional 
compensation for dependents) is the only one on the form 
about which the veteran is not advised to contact the local 
VA office or medical center for more information.  Rather, 
the veteran was simply advised of the fact that additional 
compensation may be paid for a spouse and unmarried children 
under 18 if his rating is 30 percent or higher.  Since the 
veteran had previously informed this RO of the existence of 
his family (his wife of some 20-plus years, and his four 
minor children), albeit in different claim contexts, it would 
be reasonable for him to conclude, as he did, that no further 
action from him in this regard was necessary, and that he was 
in fact being paid at a rate which included this additional 
compensation for dependents.  

As indicated above, it was not until August 1995 that the 
veteran discovered that the rate at which he was being paid 
disability compensation did not include the additional amount 
for his dependents.  At that time, he made a specific request 
for this additional compensation, and submitted a VA Form 
686c (Declaration of Status of Dependents), together with 
certified copies of his marriage certificate, and birth 
certificates of his children, confirming the information he 
had previously provided.  As discussed above, only then did 
the RO award the veteran additional compensation for his 
dependents.  

As emphasized by the veteran's representative and witnesses 
at the hearing before the undersigned, VA employs a 
reasonable-doubt/benefit-of-the-doubt doctrine in resolving 
issues presented in claims and appeals.  When, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt is 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Viewing the facts of this case in the light most favorable to 
the veteran, we conclude that, at the time of the September 
1992 decision to award him an increased, combined 50 percent 
rating for his service-connected disabilities, the evidence 
of record satisfactorily demonstrated that he had a spouse 
and four dependent children.  While it is certainly true that 
the information as to those dependents was not submitted for 
the purpose of a compensation award, and that the veteran did 
not alert the RO to the applicability of the additional-
compensation law to his case after he received the increased 
rating, the Board is of the opinion that the unique facts of 
this case warrant the application of the reasonable doubt 
doctrine.  Granting the veteran every benefit of the doubt, 
the Board finds that he should have received additional 
compensation for dependents in conjunction with his increase 
to a combined rating of 50 percent.

As set forth above, the date from which payment of additional 
compensation for dependents shall be effective is the later 
of - the date of claim (as that is defined in section 
3.304(b)); the date dependency arises; the effective date of 
the qualifying disability rating; or the date of commencement 
of the veteran's award.  

In the context of this case, in which, without having been 
requested to provide the information, the veteran 
nevertheless had demonstrated the existence of dependents 
that would qualify him for additional compensation once he 
was awarded a disability rating of 30 percent or greater; 
where this information was provided more than one year after 
his marriage and the birth of his children took place; and 
where the RO never in fact requested that the veteran supply 
the information that would permit payment of additional 
compensation based on these dependents, there is no actual 
date of claim as that is defined in 38 C.F.R. § 3.401(b).  
Accordingly, this may not serve as a basis from which to 
calculate the date of payment of additional compensation for 
dependents.  

As between the remaining dates from which the award of 
additional compensation for dependents might be made 
effective, i.e., the date dependency arose, the effective 
date of the veteran's qualifying disability rating, or the 
date of commencement of the veteran's award, the date 
dependency arose would be the date of the veteran's marriage, 
and the dates of the births of his children.  These events, 
of course, all took place in the 1970's or early 1980's.  The 
effective date of the veteran's qualifying disability rating 
is March 20, 1989, as set out in the September 1992 rating 
action, and the date of commencement of the veteran's award, 
pursuant to 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31, was April 
1, 1989.

Under these circumstances, it is clear, then, that the later 
of the date dependency arose, the effective date of the 
qualifying disability rating, or the date of commencement of 
the veteran's award, is the date of commencement of the 
award, April 1, 1989.  Accordingly, it is the Board's 
conclusion that, in this case, the criteria for establishing 
an earlier effective date of March 20, 1989, for the payment 
of additional compensation benefits for the veteran's spouse 
and four children (born in 1976, 1978, 1980, and 1981), with 
the commencement of payment of the award on April 1, 1989, 
have been met.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of March 20, 1989, with 
the commencement of payment of the award on April 1, 1989, 
for the payment of additional compensation for the veteran's 
spouse and four children, is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

